 

 

 

 

 

 

 

 

 

L USDC SDNY
PRR A eS ! ” i” |
M a i VU miery ¥ Sic U ~~ DOCUMENT .
oo BB heel tal as meee
Phillips Lytle LLP ELECTRONICALLY FILED i
DOC #:
DATE FILED: 3/3/2020
Via ECF ED
Hon. Denise L. Cote March 10, 2020
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:  Valtus Capital Group, LLC v. Parq Equity Limited Partnership, 19 Civ. 4737 (DLC)

Dear Judge Cote:

We represent Valtus Capital Group, LLC (“Valtus”) in the referenced action. Pursuant
to Rule 2(C) of Your Honor’s Individual Practices in Civil Cases, Valtus writes to
request an informal conference regarding Defendants’ refusal to produce documents
from Westmont Hospitality Group (“Westmont”). The parties have conducted an
unsuccessful meet-and-confer on this issue.

Between 2018 and 2019, Westmont issued Defendants (or “the Company”)
approximately CAD$272 million via five, interdependent fundings in exchange for a
substantial equity position, approximately 55% of the economics of the Company, and
majority control of its Board of Directors. The other two owners of the Company are
PBC Group (“PBC”) and Dundee Corporation (“Dundee”). The Company, which acts
solely through the principals of its owners, is producing documents from PBC and
Dundee. Yet, despite Westmont being similarly situated, as well as its prior
involvement in this litigation, the Company has taken the incorrect position that it is not
required to produce Westmont’s documents.

Rule 34 requires a party to produce all documents in the scope of Rule 26 and within its
“possession, custody, or control.” See Fed. R. Civ. P. 34(a). The “concept of control” is
“highly fact-specific,” Guillory v. Skelly, 2014 WL 4542468, at *7 (W.D.N.Y. Sept. 11,
2014), but should be “broadly construed ....” N.Y. ex rel. Boardman v. Nat'l RR,
Passenger Corp., 233 F.R.D. 259, 268 (N.D.N.Y. 2006). “A party has ‘control’ over
documents held by a non-party if it ‘has the legal right or practical ability to obtain
documents from [that] non-party ..../” Huang v. iTV Media, Inc., 2017 WL 706194, at *4
(E.D.N.Y. 2017) (quoting In re Teligent, Inc., 358 B.R. 45, 60 (Bankr. 5.D.N.Y. 2006)), The

“ability to obtain documents’ ha[s] been found where ‘documents ordinarily flow
ATTORNEYS AT LAW

 

JOSEPH B. SCHMIT DIREGT 242 $08 048+ JSCHMIT@PHILLIPSLYTLE.COM

 

340 MADISON AVENUE 17TH FLOOR NEW YORK, NY¥ 10173-1922 PHONE 242 759 4886 FAX 212 308 9079
NEW YORK: ALBANY, BUFFALO, CHAUTAUQUA, GARDEN CITY, NEW YORK, ROCHESTER ] OHIO: CLEVELAND | WASHINGTON, DG
CANADA: WATERLOO REGION | PHILLIPSLYTLE.COM

 
freely between’ parent and subsidiary.” Tiffany (NJ) LLC v. Qi Andrew, 276 F.R.D. 143,
147 (S.D.N.Y, 2011) (quoting Hunter Deuglas, Inc. v. Comfortex Corp., 1999 WL 14007, at “3
(S.D.N.Y. Jan. 11, 1999)). Courts have found “control” by a subsidiary corporation over
documents held by its parent. E.¢., Cooper Indus. v. British Aerospace Inc., 102 F.R.D. 918,
919 (S.D.N.Y. 1984); Ferber v. Sharp Electronics Corp., 1984 WL 912479, at *2-4 (S.D.N.Y.
Nov. 28, 1984).

The Company’s refusal to produce Westmont’s documents is unsupported by the law,
and undermines the parties’ attempt to efficiently complete fact discovery) Asa
practical matter, the Company is merely an assembly of shell corporations with an
extremely limited number of employees (if any), and thus, can only act through its
parent corporations. Moreover, Westmont was intimately involved with PBC and
Dundee (i.¢., the Company’s only other principals) in the completion and execution of
the financing at the core of this litigation. See Ferber, 1984 WL 912479, at *2 (“Control”
may be found where “the subsidiary and parent have worked sufficiently closely in the
particular field of endeavor that is the subject of the lawsuit to suggest that the
subsidiary could be deemed to have constructive control of the information sought —
that is, the ready ability to obtain it—even if not actual possession”).

There is no doubt that Westmont is controlling the Company and the litigation.
Westmont invested CAD$272 million in the Company, controls its board of directors,
controls the majority of its economics, and received licensing approval from industry
regulators. Westmont is the gatekeeper in getting the litigation resolved. The
Company’s assertion that it need not produce documents from Westmont is absurd,
and a baseless attempt to circumvent standard discovery practices, The Company
should be ordered to produce documents from Westmont'’s files.

 

Respectfully, — pos pL
fenae
Phillips Lytle LLP \ . J, iy
(bath f _
By: /s/ Joseph B. Schmit

Joseph B, Schmit

Ce: All Counsel (Via ECF)

Dac #722467

 

i Valtus is also serving Westmont with a subpoena, making the Company’s refusal to turn over the
documents sought nothing more than a thinly-veiled delay tactic.

 
